Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 45-49 are new. 
	Claims 1-16, 22-26, 32 and 45-49 are pending. 
	Claims 17-21, 27-31 and 33-44 have been cancelled. 
	Claims 3-12 and 22-26 are withdrawn. 

Withdrawn rejections
Applicant's amendments and arguments filed 2/26/21 are acknowledged, have been fully considered and are persuasive to overcome the rejections of record.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Groups and species, as set forth in the Office action mailed on 9/15/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/15/20 is withdrawn.  Claims 3-12 and 22-26, directed to non-elected subject matter 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabriel McCool on 3/15/21.

The application has been amended as follows: 
In the specification [0056], line 22, after “Argireline” delete “(Hexapeptide-8)” and insert - - (acetyl hexapeptide-8) - - . 
In the claims:
Cancel claim 4,
Cancel claim 6. 
In claim 23, line 1, after “is” insert - - an oil-in-water formulation that is - - and delete “present as part of mesotherapy”. 
In claim 25, line 2, delete “Argireline (Hexapeptide-8)” and insert - - acetyl hexapeptide-8 - - . 
In claim 32, line 3, after “derivative” insert - - “, and oil, thereby forming an oil-in-water formulation” - - . 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: in this art, the terms such as simplex-optimized and KSOMMaa are terms of the art and the art of Rocchi et al. (US 20130059916) does not teach or suggest, alone or in combination, such simplex-optimized compositions. The art of Bolnick et al. (J. Assist Reprod Genet 2016) suggests the combination of KSOMaa and the biguanide metformin but not in the form of an oil-in-water formulation. There is no motivation to add an oil to the Bolnick et al. preparation or to simplex-optimize the formulation of Rocchi et al.. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 



Conclusion

Claims 1-3, 5, 7-16, 22-26, 32 and 45-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613